Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/723,235 filed April 18, 2022.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on September 22, 2020 (US 17/028,749) and January 24, 2019 (US 16/256,602).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated October 6, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 20190392926A1) in further view of Sarukkai et al. (US 20080060013A1).
Regarding claim 1, Koh teaches a method comprising: 
receiving an identification of an identifier associated with a user profile from a client device (the medical assistant system may identify at least one keyword in the user input … The medical assistant system may be configured to map at least a portion of the keywords and/or synonyms of keywords to a predicted user intent (436))([0064]; keywords are received from a user to identify intent with a medical assistant);
accessing a collection of media content associated with the user profile responsive to the identification of the identifier, the collection of media content including a media content (One or more potential medical content can identified based at least in part on the predicted user intent (442). Medical content may be identified by matching the predicted user intent to various content in a medical resource database (e.g., medical encyclopedia))([0065]); 
ranking the media content among the collection of media content based on … score associated with the media content (relevance scores for multiple content candidates may be ranked (446) (e.g., sorted according to relevance score) in order to identify medical content most likely to be associated with the predicted user intent)([0065]); and 
causing display of a presentation of the collection of media content at the client device, the presentation of the collection of media content including a display of the media content (FIG. 10B is an exemplary variation of a GUI 1000 b displaying at least one video 1040 within a conversation with the AI medical assistant, such as in response to a user input 1050 ... Multiple videos may be arranged in a “carousel” that a user may navigate to view selected videos)([0093]).
Koh differs from the claim in that Koh fails to teach ranking media content based on an engagement score and presenting media content at a position among a collection of media content based on the ranking. However, ranking media content based on an engagement score and presenting media content at a position among a collection of media content based on the ranking is taught by Sarukkai (channel processor may uses updated information, such as an updated count of the number of times that a video has been viewed, an updated rating or score, etc., to update the order of videos in a given affected channel)([0047]). The examiner notes Koh and Sarukkai teach a method for providing media to a user. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ranking and presenting of Koh to include the ranking and presenting of Sarukkai such that the method ranks media content based on engagement score and presents a collection of media content based on the ranking. One would be motivated to make such a combination to provide the advantage of facilitating the retrieval of popular content.
Regarding claim 2, Koh-Sarukkai teach the method of claim 1, wherein the engagement score indicates a usage rate of a user subsequent to an exposure to the media content (Sarukkai - an updated count of the number of times that a video has been viewed)([0047]; an updated count indicates usage rate of a user following exposure to video content).
Regarding claim 6, Koh-Sarukkai teach the method of claim 1, wherein the engagement score comprises a view-count associated with the media content (Sarukkai - a numeric rating information as well as statistics related to how many times a given video has been viewed)([0028]).
Regarding claim 7, Koh-Sarukkai teach the method of claim 1, wherein the receiving the identification of the identifier further comprises: 
receiving a query that comprises natural language content (Koh - input, such as text-based user input and/or spoken user input)([0006]); 
detecting the natural language content within the query (Koh - user input to be analyzed by the methods and systems ... the conversation simulator may be associated with a natural language processing model)([0006-0007]); 
applying natural language processing to the query responsive to the detecting the natural language content (Koh - the natural language processing model 330 may be configured to parse user input (e.g., queries or other statements))([0059]); and
identifying the identifier based on the applying the natural language processing to the query (Koh - natural language processing model may furthermore, for example, determine medical content by mapping the identified keyword and/or at least one synonym of the keyword to at least one medical content candidate)([0007]).
Regarding system claims 8-9 and 13-14, the claims generally correspond to method claims 1-2 and 6-7, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory machine-readable storage medium claims 15-16 and 20, the claims generally correspond to method claims 1-2 and 6, respectively, and recite similar features in non-transitory machine-readable storage medium form; therefore, the claims are rejected under similar rational.

Claim 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koh, Sarukkai, and in further view of Jian (WO2014174431A1).
Regarding claim 3, Koh-Sarukkai teach the method applied above, wherein input is received to select the media content from among the presentation of the collection of media content (Koh - Upon display of the generated response with multiple content candidates (470), the user may be presented with the option to select one of the content candidates for proceeding)([0070]). Koh-Sarukkai differs from the claim in that Koh-Sarukkai fails to teach media content comprises ephemeral content which comprises a display duration and displaying media content based on the display duration. However, ephemeral media content comprising a display duration and displaying ephemeral media content based on the display duration is taught by Jian (Another way of defining said self destruction condition comprises defining a certain time interval beginning from the time said time interval is defined after which said self destructive video is automatically removed)(page 4 lines 9-11). The examiner notes Koh, Sarukkai, and Jian teach a method for providing media to a user. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the presenting of Koh-Sarukkai to include the displaying of Jian such that the method displays ephemeral media content which is presented for a time interval. One would be motivated to make such a combination to provide the advantage of preventing the misuse of videos (Jian, page 2 lines 17-18).
Regarding claim 4, Koh-Sarukkai-Jian teach the method of claim 3, wherein the media content comprises video data, and the display duration indicates a number of time in which the media content may be played (Jian One way of defining said self destruction condition comprises defining a certain number of defined views of said self destructive video after which said self destructive video is automatically removed)(page 10 lines 1-3).
Regarding claim 5, Koh-Sarukkai-Jian teach the method of claim 3, wherein the display duration comprises a temporal period in which the media content may be displayed at the client device (Jian - Figure 5 illustrates GUI used to define self destruction condition of a video wherein said condition is time based, i.e., a time interval is set after which the video self destroys)(page 5 lines 9-11).
Regarding system claims 10-12, the claims generally correspond to method claims 3-5, respectively, and recite similar features in system form; therefore, the claims are rejected under similar rational. 
Regarding non-transitory machine-readable storage medium claims 17-19, the claims generally correspond to method claims 3-5, respectively, and recite similar features in non-transitory machine-readable storage medium form; therefore, the claims are rejected under similar rational.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for ranking media content.
10165402B1
10977297B1
20130185291A1
20130268479A1
20180373794A1
20190147056A1
20190147057A1
20190147112A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145